                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

HERMAN GREINSTEIN, Individually and            §
For Others Similarly Situated,                 §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §   Civil Action No. 2:18-CV-208-D
                                               §
GRANITE SERVICES INTERNATIONAL,                §
INC., and FIELDCORE SERVICES                   §
SOLUTIONS, LLC,                                §
                                               §
       Defendants.                             §


                                            ORDER

       After making an independent review of the pleadings, files, and records in this case, and

the April 22, 2019 supplemental findings, conclusions, and recommendation of the magistrate

judge, the court concludes the magistrate judge’s supplemental findings and conclusions are

correct. The supplemental recommendation of the magistrate judge is adopted, and defendants’

December 4, 2018 motion to dismiss is denied without prejudice as moot. The court remands

the March 22, 2019 findings, conclusions, and recommendation to the magistrate judge to be

withdrawn by her.

       SO ORDERED.

       May 7, 2019.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE
